Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Applicant’s arguments at the top of page 11 of the remarks with respect to the amended claims are persuasive. 
“Shaikh does not provide any incentive to merge the columns 140, 150 and even less to provide a side withdrawal in the depropylenizer of a purge rich in C4 paraffinic hydrocarbons and/or isobutene. The depropylenizer of Shaikh is in two columns and the C4 recycling to the metathesis reactor is the head of this second column (flow 212 from column 150). While a system purge is applied (flow 216), this is the overhead flow of column 150, not a side withdrawal, which is partially purged. In both cases (e.g., as shown in Figure 1 of Shaikh or even if, arguendo, one were to consider the combination in a single column), the composition of the purge 216 is strictly identical to that of the C4 recycle to the metathesis reactor 212.
This clearly teaches away from the claimed subject matter in which the withdrawing of the recycle stream and of the purge are carried out at different levels N4, N2 of the depropylenizer. The latter feature has the significant advantage to allow the purge of a stream with a composition less rich in n-butene than the recycle stream so as to purge the non-attractive compounds for the metathesis reaction (isobutene type), while minimizing the losses of valuable compounds (n-butenes).”

 The prior art does not teach or fairly suggest a method for producing a stream of propylene, comprising: introducing a feed cut rich in C4 and/or C5 hydrocarbons, and at least one cut rich in ethylene into a metathesis reactor; recovering a metathesis product at an outlet of the metathesis reactor; introducing the metathesis product into a deethylenizer; producing, an overhead stream rich in ethylene at a head of the deethylenizer and producing a feed stream at a bottom of the deethylenizer; introducing the feed stream in a depropylenizer and recovering a bottom stream containing C4+ hydrocarbons from a bottom of the depropylenizer; recovering a propylene stream from an overhead stream of the depropylenizer; withdrawing a recycle stream rich in C4 and/or C5 hydrocarbons laterally in the depropylenizer; returning the recycle stream to the metathesis reactor; drawing-off a purge rich in C4 paraffinic hydrocarbons and/or rich in isobutene, laterally in the depropylenizer, wherein the withdrawing the recycle stream is carried out at a level N4 of the depropylenizer, the drawing-off of the purge .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SHARON PREGLER/           Primary Examiner, Art Unit 1772